STEVENS, Judge.
John Kearney (defendant) appealed from a jury verdict and judgment of guilt of the offense of attempted grand theft. The defendant was sentenced. At the time scheduled for the oral argument on the merits of the appeal, the defendant moved the Court for a suspension of the appeal and a revesting of jurisdiction in the Superior Court to enable the defendant to seek a modification of the sentence. The motion was granted. The sentence was vacated by the trial court and the defendant was placed on probation.
The defendant then filed a motion in this Court to reinstate the appeal. The filing of this opinion constitutes an order granting the motion to reinstate the- appeal.
The sole issue presented is the sufficiency of the record to sustain the necessary finding of the jury that the property which was the subject of the offense had a value of in excess of $100.00. The trial court record made on behalf of the defendant was well preserved. The instructions which were given and the forms of verdict which were submitted to the jury were complete. By its verdict the jury resolved the dispute as to the value of the property finding the property to have had a value in excess of $100.00 as of the date and time that the *118offense was committed. We have reviewed the record and find that the jury’s verdict and the subsequent judgment of guilt are supported by the record.
Affirmed.
DONOFRIO, P. J., Department A, and LLOYD FERNANDEZ, Judge of Superi- or Court, concur.
The Honorable WILLIBY E. CASE, Jr., was a member of this Court at the time of the scheduled oral argument. He requested that he be relieved from the consideration of this case and The Honorable LLOYD FERNANDEZ, a Judge of the Superior Court, was called to sit in his stead.